Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Nestor, Inc. (the"Company") on Form 10-Q for the period ending June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof(the"Report"), the undersigned, Clarence A. Davis, Interim Chief Executive Officer of the Company, and Nigel P. Hebborn, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to their knowledge: (1) The Report fully complies with the requirements of section 13(a)or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company Date: July 31, 2007 /s/ Clarence A. Davis Clarence A. Davis, Interim Chief Executive Officer Date: July 31, 2007 /s/ Nigel P. Hebborn Nigel P. Hebborn, Chief Financial Officer
